United StatesSecurities and Exchange CommissionWashington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0101 Expires: March 31, 2011 Estimated average burden hours per response2.0 SEC USE ONLY DOCUMENT SEQUENCE NUMBER Form 144 CUSIP NUMBER NOTICE OF PROPOSED SALE OF SECURITIES WORK LOCATION PURSUANT TO RULE ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale orexecuting a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type or print) Gannett Co., Inc. (b) IRS IDENT. NO. 16-0442930 (c) S.E.C. FILE NO. 1-6961 1 (d) ADDRESS OF ISSUERSTREETCITY STATE ZIP CODE (e) TELEPHONE NO. 7950 Jones Branch DriveMcLean VA 22107 AREA CODE (703) NUMBER 854-6000 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD Wendell Van Lare (b) IRS IDENT. NO. (c) RELATIONSHIP TO ISSUER officer (d)ADDRESSCITYSTATEZIP CODE c/o Gannett Co., Inc. 7950 Jones Branch Drive, McLean, VA 22107 INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3(a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date ofSale (See instr. 3(f))(MO.DAY YR) Name of Each Securities Exchange (See instr. 3(g)) Common Stock Wells Fargo Bank, N.A. 161 North Concord Exchange South St. Paul, MN 55075 1,500 $25,875.00 236,236,708 On or after 01/12/10 NYSE INSTRUCTIONS: 1. (a)Name of issuer 3. (a) Title of the class of securities to be sold (b)Issuer’s I.R.S. Identification Number (b)Name and address of each broker through whom the securities are intended to be sold (c)Issuer’s S.E.C. file number, if any (c)Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d)Issuer’s address, including zip code (e)Issuer’s telephone number, including area code (d)Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice (e)Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, as shown by the most recent report or statement published by the issuer 2. (a)Name of person for whose account the securities are to be sold (f)Approximate date on which the securities are to be sold (b)Such person’s I.R.S. identification number, if such person is an entity (g)Name of each securities exchange, if any, on which the securities are intended to be sold (c)Such person’s relationship to the issuer (e.g., officer, director, 10% stockholder, or member of immediate family of any of the foregoing) (d)Such person’s address, including zip code Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1147 (01-04) TABLE I - SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of the Class Date you Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (If gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment Common Stock Common Stock Common Stock Common Stock Common Stock 12/10/00 12/09/01 12/08/02 12/07/03 12/09/09 Upon the Vesting of Restricted Stock Unit Grant Upon the Vesting of Restricted Stock Unit Grant Upon the Vesting of Restricted Stock Unit Grant Upon the Vesting of Restricted Stock Unit Grant Upon the Vesting of Restricted Stock Unit Grant Gannett Co., Inc. Gannett Co., Inc. Gannett Co., Inc. Gannett Co., Inc. Gannett Co., Inc. 35 220 200 300 745 12/10/00 12/09/01 12/08/02 12/07/03 12/09/09 Compensation Compensation Compensation Compensation Compensation INSTRUCTIONS:1.If the securities were purchased and full payment therefor was not made in cash at the time of purchase, explain in the table or in a note thereto the nature of the consideration given. If the consideration consisted of any note or other obligation, or if payment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. 2.If within two years after the acquisition of the securities the person for whose account they are to be sold had any short positions, put or other option to dispose of securities referred to in paragraph (d)(3) of Rule 144, furnish full information with respect thereto. TABLE II - SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. Name and Address of Seller Title of Securities Sold Date of Sale Amount of Securities Sold Gross Proceeds REMARKS: INSTRUCTIONS: See the definition of “person” in paragraph (a) of Rule 144. Information is to be given not only as to the person for whose account the securities are to be sold but also as to all other persons included in that definition. In addition, information shall be given as to sales by all persons whose sales are required by paragraph (e) of Rule 144 to be aggregated with sales for the account of the person filing this notice. ATTENTION: The person for whose account the securities to which this notice relates are to be sold hereby represents by signing this notice that he does not know any material adverse information in regard to the current and prospective operations of the Issuer of the securities to be sold which has not been publicly disclosed. January12, 2010 /s/ Todd A. Mayman, Attorney-in-Fact Date of Notice Signature The notice shall be signed by the person for whose account the securities are to be sold.At least one copy of the notice shall be manually signed. Any copies not manually signed shall bear typed or printed signatures. ATTENTION:Intentional misstatements or omission of facts constitute Federal Criminal Violations (See 18 U.S.C. 1001)
